Order unanimously reversed, with costs, and motion granted. Memorandum: Claimant, an infant, suffers from severe brain damage. Her parents commenced this action on her behalf, alleging that her condition is the result of negligent medical treatment rendered by defendant, a municipal corporation, on December 23, 1978. On January 29, 1980 claimant applied pursuant to subdivision 5 of section 50-e of the General Municipal Law for relief to serve a late notice of claim on defendant; the motion was denied. Under the particular facts and circumstances presented in this case, an extension should have been granted and the infant claimant permitted to file a notice of claim (see Cohen v Pearl Riv. Union Free School Dist., 51 NY2d 256; Matter of Ziecker v Town of Orchard Park, 70 AD2d 422, affd 51 NY2d 957). (Appeal from order of Genesee Supreme Court, Fritsch, J. — late notice of claim.) Present — Dillon, P. J., Simons, Doerr, Moule and Schnepp, JJ.